DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 & 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bergevin (20120133253) in view of Hong (CN209661474) & Phillips (20130287484).  
Regarding claims 1 & 12, Bergevin teach(es) the structure substantially as claimed, including a casework construction (10), comprising a plurality of panels (20, 34, 38, 42, 50), each having edges and opposing flat inner and outer surfaces defining a thickness (Fig. 1); a plurality of fasteners (24, 48) used to join the edges of some panels to the inner surfaces of other panels (Fig. 1 & par. 61-62); and wherein the panels are made from solid-surface materials (par. 75); but fail(s) to teach panels made of homogeneous, synthetic materials manufactured from composites and resins; or push-to-connect fasteners.  
However, Hong teaches making a panel (1) from solid-surface materials1 (i.e., Corian - see par. 15) that are generally homogeneous, synthetic materials manufactured from composites and resins (these are known characteristics of Corian - see Reference U).  It would have been obvious to one of ordinary skill in the art to make the panels of Bergevin from solid-surface materials, as taught by Hong, in order to provide increased durability and ease of cleaning (as suggested by par. 15 of Hong).  
Additionally, Phillips teaches fastening means (10, 20) comprising fasteners (10) that are hidden, push-to-connect fasteners (10).  It would have been obvious to one of ordinary skill in the art to substitute fastening means, as taught by Phillips, for each of the fasteners of Bergevin as modified, in order to improve user convenience by allowing the panels to be assembled to each other without tools (as suggested by par. 1, 3, & 90 of Phillips), and because such an outcome would have been a predictable result of such a substitution of one known fastening means for another.  Hence, Bergevin as modified would teach a structure wherein all of the fasteners (10 of Phillips) are hidden, push-to-connect fasteners.  
Regarding claims 2 & 13, Bergevin teaches panels (20, 34, 38, 42, 50) having an unspecified thickness (Fig. 1); and altering the size of a component has been held to involve only routine skill in the art (MPEP 2144.04).  It would have been an obvious design consideration to one of ordinary skill in the art to modify the construction of Bergevin, by resizing each of the panels to be 0.5” thick, depending on the desired needs of the person constructing the construction (e.g., intended use of the construction, aesthetic considerations, compactness, ease of manufacture, etc.).  
Regarding claims 3 & 14, Bergevin teaches panels (20, 34, 38, 42, 50) used to construct at least the following: open box or case structures, with or without back panels; bookcases or shelving units, with or without back panels; cabinets, with or without doors; and storage units, with or without drawers (par. 76 & Figs. 3A-3T).  
Regarding claim 10, Bergevin teaches top (42), bottom (34) and back (38) panels with side edges (G, H, J in Fig. 1 Annotated) defining the same width (Fig. 1); and the side panels (20, 50) have a height and width sufficient to cover the edges of the top, bottom and back panels when the casework is assembled (Fig. 1 & par. 73).  

    PNG
    media_image1.png
    610
    827
    media_image1.png
    Greyscale

Regarding claim 11, Bergevin as modified teaches top (42 of Bergevin) and bottom (34 of Bergevin) panels that have opposing side edges (G, H of Bergevin); the opposing side panels (20, 50 of Bergevin) have inner surfaces (Fig. 1 of Bergevin); and hidden, push-to-connect fasteners (10 of Phillips) are used between the opposing side edges of the top and bottom panels and the inner surfaces of the opposing side panels (as in Figs. 1-2 of Phillips).  
Claims 1-3, 10-14, & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bergevin (20120133253) in view of Hawley (20140087187) & Phillips (20130287484).  
Regarding claims 1 & 12, Bergevin teach(es) the structure substantially as claimed, including a casework construction (10), comprising panels (20, 34, 38, 42, 50) made from solid-surface materials (par. 75) and fasteners (24, 48); but fail(s) to teach panels made of homogeneous, synthetic materials manufactured from composites and resins; or push-to-connect fasteners.  
However, Hawley teaches making a panel (i.e., a countertop - see par. 28 & cl. 42) from solid-surface materials (par. 3 and cl. 1 & 41-42) that are generally homogeneous, synthetic materials manufactured from composites and resins (par. 3, 32, & 50 and cl. 6 & 27).  It would have been obvious to one of ordinary skill in the art to make the panels of Bergevin from solid-surface materials, as taught by Hawley, in order to provide increased fire resistance (as suggested by Abstract and par. 4-5, 15, 23, 52, & 55 of Hawley).  
Additionally, Phillips teaches fastening means (10, 20).  It would have been obvious to one of ordinary skill in the art to substitute fastening means, as taught by Phillips, for each of the fasteners of Bergevin as modified, in order to improve user convenience by allowing the panels to be assembled to each other without tools (as suggested by par. 1, 3, & 90 of Phillips), and because such an outcome would have been a predictable result of such a substitution of one known fastening means for another.  Hence, Bergevin as modified would teach a structure wherein all of the fasteners (10 of Phillips) are hidden, push-to-connect fasteners.  
Regarding claims 2 & 13, Bergevin teaches panels (20, 34, 38, 42, 50) having an unspecified thickness (Fig. 1); and altering the size of a component has been held to involve only routine skill in the art (MPEP 2144.04).  It would have been an obvious design consideration to one of ordinary skill in the art to modify the construction of Bergevin, by resizing each of the panels to be 0.5” thick, depending on the desired needs of the person constructing the construction (e.g., intended use of the construction, aesthetic considerations, compactness, ease of manufacture, etc.).  
Regarding claims 3, 10-11, & 14, for the reasons stated in par. 8, 9, & 10 above, the examiner submits that the structure of Bergevin as modified by Hawley & Phillips would read upon the limitations of these claims.  
Regarding claim 16, Hawley teaches a solid surface material including a phenolic resin (par. 14 & 50 and cl. 6 & 27).  
Response to Arguments
Applicant's arguments filed 10/26/22 have been fully considered but they are not persuasive.  
Applicant initially argues that “Bergevin clearly teaches away from the use of solid-surface materials” because par. 18 & cl. 14 of Bergevin state that the disclosed panels can be made of “wood, polymeric material or melamine” (Remarks at 4-5).  
Admittedly, par. 18 of Bergevin does state that “The walls may be made with . . . wood, polymeric material or melamine” (emphasis added).  However, by using the word “may,” Bergevin clearly implies that the use of “wood, polymeric material or melamine” is optional, not required.  Indeed, in par. 75, Bergevin further implies the optionality of these materials by stating that “said walls are made, for example, with a material selected from the group consisting of: wood, polymeric material or melamine” (emphasis added).  In other words, “wood, polymeric material or melamine” are merely three examples of the types of materials from which Bergevin’s panels can be made, with the clear implication being that Bergevin’s panels can alternately be made of materials other than those three.  Properly understood, both of these excerpts merely state that the plurality of panels can be made of “wood, polymeric material or melamine,” not that they must be made of “wood, polymeric material or melamine.”  
As for claim 14, this claim states that “said walls are made with at least one material selected from the group consisting of: wood, polymeric material or melamine.”  However, claim 14 does not recite walls that are made exclusively with “wood, polymeric material or melamine.”  Hence, given its broadest reasonable interpretation, claim 14 simply means that the Bergevin’s panels must contain “wood, polymeric material or melamine,” not that Bergevin’s panels may only contain “wood, polymeric material or melamine.”  Moreover, both the Corian taught by Hong and the solid-surface material taught by Hawley contain polymeric material.2  Hence, even if Bergevin’s panels were made of Hong’s Corian or Hawley’s solid-surface material, the resultant panels would still contain polymeric material, and would therefore remain consistent with the language of claim 14.  Furthermore, claim 14 depends from claim 1, which recites “two side walls” each releasably connected with “a top wall or a bottom wall,” but does not recite any limitations regarding the material(s) of which the claimed side, top, and bottom walls are made.  The clear implication is that the structure recited in claim 1 of Bergevin may be made of any material, not just those recited in claim 14.  
Finally, as applicant concedes (see Remarks at 4), Bergevin does not even mention solid-surface materials.3  If Bergevin is entirely silent on the use of solid-surface materials, it follows that Bergevin does not criticize or discredit them, discourage their usage, characterize them as inferior or unsuitable, evince a reluctance to use them, or otherwise specifically disparage them.  Absent any such teaching, Bergevin, properly understood, cannot be said to teach away from the use of solid-surface materials in his panels, applicant’s contrary argument notwithstanding.  
In response to applicant's apparent argument that Hong is nonanalogous art (Remarks at 5), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  In this case, Hong teaches a shelf; and, in the instant application, both claim 14 and par. 8 of the written description mention “bookcases” and “shelving units.”  Hence, Hong is within applicant’s field of endeavor (i.e., cabinets and shelving).  
As for applicant’s arguments concerning Bergevin’s mention of various joining techniques (Remarks at 5-6) and Bergevin’s grooves (A-B) (Remarks at 6), these arguments are unpersuasive for the reasons stated in par. 24 of the Final Rejection mailed 3/11/22 and par. 26 of the Non-Final Rejection mailed 7/14/22.  
The Declaration of Shawn Green filed 11/1/22 [hereinafter Green Declaration] and the Declaration of Joseph Elia filed 10/31/22 [hereinafter Elia Declaration] under 37 CFR 1.132 are insufficient to overcome the rejection of claims 1-3, 10-14, & 16 based upon 35 U.S.C. 103 as set forth both above and in the previous Office action because:  
It include(s) statements which amount to an affirmation that the affiant has never seen the claimed subject matter before.  See Green Declaration, par. 4.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716.
It states that the claimed subject matter solved a problem that was long standing in the art.  See Green Declaration, par. 4, and Elia Declaration, par. 7.  However, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long.  Nor is there any showing regarding when the alleged long-felt need was identified.  In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem. See MPEP § 716.04.
It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  See Green Declaration, par. 5-10, and Elia Declaration, par. 6-7.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
It include(s) statements which amount to an affirmation that the claimed subject matter functions as it was intended to function.  See Green Declaration, par. 5-10, and Elia Declaration, par. 6-7.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Although claim 1 recites “solid-surface materials” (plural), the Written Description of the instant application repeatedly states that the claimed panels may be made of “solid-surface material” (singular).  See par. 12, 18, & 20.  Hence, the examiner submits that the phrase “solid-surface materials,” as used in the claims, may be reasonably read in light of the specification to mean “at least one solid surface material.”  
        2 Corian contains polymethyl methacrylate.  See Reference U.  Hawley’s solid-surface material contains phenol formaldehyde resin.  See par. 14 & 50 and cl. 6 & 27.  Both of these are materials are polymers, and are therefore polymeric materials.  See Reference V, which reproduces pp. xxvii, 178, 475, 483, & 705-06 of Brydson’s Plastics Materials (8th ed. 2017).  
        3 See Remarks at 4 (stating that “Bergevin . . . fail[s] to teach solid-surface materials”).  Although applicant goes on to state that Bergevin “intentionally excludes the use of solid-surface materials,” applicant neither cites nor quotes any portion of Bergevin, beyond par. 18 & cl. 14 thereof, which allegedly evinces such an intentional exclusion.  And, as discussed above, neither par. 18 or cl. 14 of Bergevin, nor any other portion thereof, either intentionally or inadvertently excludes the use of solid surface materials in Bergevin’s panels.